Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 02/03/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 08/11/2020 Applicants elected without traverse the invention of Group 4 (polynucleotide-based methods of ASD analysis), and the particular combination of genes that is IL1RN, MTHFD2 and SIGLEC17P.
Claims 1-13 and 23-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 11/03/2020.

Withdrawn Claim Objections
The objection to claim 21, as set forth on page 2 of the Office Action of 11/03/2020, is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims 14-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3-4 of the Office Action of 11/03/2020, are withdrawn in light of the amendments to the claims.

New Rejections - 35 USC § 112 - Indefiniteness
Claim 17 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is unclear over recitation of the phrase “wherein the alteration comprises”, because there is no antecedent basis for any “alteration”.  It is thus unclear if Applicant intends for the claimed method to require some particular detection or analysis that indicates some particular “alteration”.  The claim is further unclear over the recitation of changes (i.e.:  “increase in the level” or “decrease in the level”) in the polynucleotides of TMC4, TNFAIP3, FCER1A, CYP2S1, TNFRSF12A and CENPE.  Claim 17 depends from claim 14, but claim 14 recites steps related to measuring and comparing only IL1RN, MTHFD2, and SIGLEC17P.  So it is unclear if the claim intends to require that the expression of additional genes is measured and compared.

New Claim Rejections - 35 USC § 112 – Failure to Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites a limitation requiring measuring the level of polynucleotide biomarkers IL1RN, MTHFD2 and SIGLEC17P.  But where claim 16 depends from claim 14, and claim 14 recites a step of “measuring … a level of expression of each of IL1RN mRNA, MTHFD2 mRNA, and SIGLEC17P mRNA”, the limitation recited in claim 16 is already a part of the requirements of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Withdrawn Rejection - Improper Markush Grouping
The rejection of claims 14-22 under the judicially approved “improper Markush grouping” doctrine, as set forth on pages 4-6 of the Office Action of 11/03/2020, is withdrawn in light of the amendments to the claims.

Maintained Claim Rejections - 35 USC § 101
Modified as Necessitated by Claim Amendments
35 U.S.C. 101 reads as follows:


Claims 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing abstract ideas and natural phenomena.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. ___, ___ (2010) (slip op., at 5).   “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).  
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:



Step 2A, prong one. Does the claim recite a recognized judicial exception to patentability (a law of nature, a natural phenomenon, or an abstract idea)? Yes -  where the claims include a step of comparing gene expression levels, such a limitation requires the mental evaluation of data to make a decision.  Furthermore, where the claims recite that alteration of gene expression is related to a diagnosis of ASD, the claims are directed to a natural phenomenon which is an relationship between gene expression and the presence of a phenotype.

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  No.  In the instant case claims generically require the collection and evaluation of data pertaining to the expression of IL1RN, MTHFD2 and SIGLEC17P polynucleotides (as consonant with the Election) in a blood sample, but there is no integration of the evaluation into any practical application.  While claim 21 includes “administer a treatment for ASD”, the claim does not recite any particular treatment regimens, or even any particular intended effects of a treatment.  Furthermore, in so far as claim 22 includes a “treatment for ASD” as “dietary restrictions” such a restriction is only a direction to a subject as to what should be excluded from a diet.  The notion of a claim limitations that is administering a treatment that is a dietary restriction is not a step that affirmatively recites an action that effects a particular treatment or prophylaxis for ASD.



The detection and analysis of gene expression in a blood was a well-established method that was routinely practiced in the related art.  In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered 

So even where a practical step of the claim may require detecting the level of any allele using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.
Response to Remarks
	Applicants have traversed the rejection of claims under 35 USC 101 as directed to a judicial exception without significantly more in the claimed methods.  Applicants’ arguments (p.8-9 of the Remarks of 02/03/2021) have been fully and carefully considered but are not persuasive to withdraw the rejection.
	Applicants have initially argued that “the amended claims are patentable under the second prong of step 2A because the claims are integrated into a practical application”.  Applicants assert that the claimed methods “applies the phenomenon of gene expression to a specific, practical, method of diagnosing a patient’s condition”, but this argument is not persuasive because the “diagnosing” is not a practical application in view of the currently guidance for analysis of subject matter eligibility.  A “diagnosing” is the mental correlation of data and information to render a decision; it is itself a judicial exception (i.e.:  an abstract idea) and thus can not serve as a practical application to achieve eligibility.  Applicants have further argued that the claims are eligible because “specific genes, specific variations and a specific sample apply the judicial exception to the practical application of detecting ASD associated with GI inflammation” and Vanda.  This argument is not persuasive because the collection of the data (i.e.:  measuring gene expression in blood samples) is the pre-solution activity necessary to use gene expression in diagnosing ASD (i.e.:  these steps must be performed to establish the levels indicative of ASD), and these steps themselves are routine and conventional.  Applicants have not invented any new methods of gene expression analysis, the novel aspect of the instant claims is the mental association of detected expression and an ASD diagnosis.  The instant claims are distinct form the eligible claims of Vanda, where the pertinent aspect of the eligible claims of Vanda is the requirement for administration of a particular treatment to the subject (i.e.:  internally administering iloperidone to the patient).

Withdrawn Claim Rejections - 35 USC § 112 – Scope of Enablement
The rejection of claims 14-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 11-15 of the Office Action of 11/03/2020, is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 102
The rejection of claim(s) 14-20 under 35 U.S.C. 102(a)(1) as being anticipated by Gregg et al (2008), as set forth on pages 15-16 of the Office Action of 11/03/2020, is withdrawn in light of the amendments to the claims.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634